PER CURIAM.
Writ granted; case remanded. Louisiana sanctions the use of deadly force to prevent commission of a violent or forcible felony carrying the risk of death or of great bodily harm directed against the person. La.Rev.Stat. 14:20(2); State v. Plumlee, 177 La. 687, 698-699, 149 So. 425 (1933); Carmouche v. Bouis, 6 La.Ann. 95, 97 (1851); State v. Chandler, 5 La.Ann. 489, 490-491 (1850). Other jurisdictions share this approach. See Warren LaFave and Austin Scott, Substantive Criminal Law, § 5.7 (West 1986); Wharton’s Criminal Law, §§ 127-130 (Torda ed. 1979). The circumstances must be such that a reasonable person would conclude “that there would be serious danger to his own life or person.... ” La.Rev.Stat. 14:20(2). If supported by the evidence presented at trial, the defendant is entitled to an instruction, which may be delivered by the trial court under its general duty to charge jurors “[a]s to the law applicable to the case,” La.Code Crim.Proc. art. 802(1), that an individual is entitled to act in self-defense upon a reasonable belief that he would thereby prevent the intentional infliction of serious bodily injury to his person. The reasonableness of the accused’s perception of the impending harm, as well as the reasonableness of his response, are matters exclusively for the jury. Consideration of the disputed jury charges is pretermitted. The case is remanded to the district court for further proceedings consistent with the views expressed here.
BLEICH, J., not on panel.